DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 16/880783 which is now United States Patent 11,330,101. Claims 1-15, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-15 rejected on the ground of non-statutory double patenting as being unpatentable over Claim(s) 1-11, 13 and 15-17 of U.S. Patent No. 11,330,101; hereinafter referred to as Patent (‘101). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is wholly contained within Claim 1 of Patent (‘753). 
Claim 1 of the instant application is identical to Claim 1 of Patent (‘101) except that Claim 1 of Patent (‘101) additionally recites steps of determining that the location is within a distance from one or more locations associated with spoofed calls received prior to the call, the distance devised to identify the location corresponding to the one or more locations… and the options comprising answering the call, dismissing the call, or sending information about the call to a third party vis the cellular network.
Claim 13 of the instant application is identical to Claim 15 of Patent (‘101) except that Claim 15 of Patent (‘101) additionally recites steps of having a location determined by a global positioning system (GPS) corresponding to a geographic location of a device that generated the call… determining that the location is within a distance from one or more locations associated with spoofed calls received prior to the call, the distance devised to identify the location corresponding to the one or more locations… a screen configured to provide a user of the mobile device with one or more options to manage the call, and to receive an input from the user, and a transmitting component configured to transmit, in response to receiving the input from the user, a phone number corresponding to the call and the set of cellular information to an authority, a service provider of the network, or both.
Claims 2-12 of the instant application are recited in Claims 2-11 and 13 respectively of Patent (‘101). 
Claims 14 and 15 of the instant application are recited in Claims 16 and 17 respectively of Patent (‘101). 

When the Claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gailloux et al (9,781,255 B1), Trivi et al (2011/0294478 A1), Douglas (10,778,681 B1), Garg (10,404,852 B1), Hayakawa (2017/0064076 A1), Blatt et al (9,699,660 B1), Butler et al (2007/0159979 A1), Tontiruttananon et al (2020/0379122 A1), Kumar (2011/0032870 A1), Wagner (2020/0169874 A1), Efrati (2015/0121480 A1). Each of these describes systems and methods for detecting and mitigating nuisance calls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652